Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	Applicants' amendments and arguments filed in their response dated 10/20/2021 are acknowledged. In said response dated 10/20/2021 applicants’ have amended claims 1, 5, 9 and 12-14 and cancelled claims 2, 4 and 7. Thus, amended claims 1, 3, 5-6 and 8-15 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a 371 of PCT/JP2018/018201 filed on 05/10/2018 claims the priority date of Japan application 2017-095097 filed on 05/11/2017; English translation of said foreign priority application has been provided. Therefore, the priority date for instant claims under consideration is deemed to be the priority date of Japan application 2017-095097 filed on 05/11/2017.
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
Previous rejection of claims 1, 3-6 and 9-10 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Schreuder et al., (Tibtech, 1996, Vol. 14: 115-10), when given the broadest reasonable interpretation, is being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
Previous rejections: I. Claims 1, 7, 9 and 13-14 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by LeBlanc et al., (Genet. Mol., Res., 2004, Vol. 3(3): 432-440), when given the broadest reasonable interpretation; and II. Claims 1, 3, 7 and 9-14 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Scott et al., (US 10,654,902; prior publication 10/20/2016; filed 10/14/2014), when given the broadest reasonable interpretation, are being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 1-6, 9-12 and 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Schreuder et al., (Tibtech, 1996, Vol. 14: 115-10) as applied to claims 1, 3-6 and 9-10 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Franklin et al., (US 8,592,188) and Noda et al. (US 9,580,729; prior publication date 02/05/2015), is being withdrawn due to claim amendments. 
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 1-3 and 7-15 rejected under 35 U.S.C. 103(a) as being unpatentable over LeBlanc et al., (Genet. Mol., Res., 2004, Vol. 3(3): 432-440) as applied to claims1, 7, 9 and 13-14 and Scott et al., (US 10,654,902; prior publication 10/20/2016; filed 10/14/2014) as applied to claims 1, 3, 7 and 9-14 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejections above) and further in view of Franklin et al., (US 8,592,188) and de Almada et al., (Trends Food Sci. & Technol., 2016, Vol. 58: 96-114), is being withdrawn due to claim amendments. 
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
Claims 1, 3, 5-6 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3, 5-6 and 8-15 as interpreted is directed to encompass: any transformed microorganism capable of displaying any -galactosidase C (AglC) including variants, mutants, homologs and recombinants of undefined and unlimited structures on its surface (genus of structures; as in claims 1, 3 and 9; claim 9 is a product by process claim and directed to the produced product, i.e., claim 9 reads on any -galactosidase C including variants, mutants, homologs and recombinants of undefined and unlimited structures produced by the claimed transformed microorganism) …and methods of use of said transformed microorganisms (as in claims 10-15).
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case the scope of the instant claims encompass a genus of structures (no structural limitation) for polypeptides of interest with associated function in a genus of -galactosidase C (AglC) including variants, mutants, homologs and recombinants of undefined and unlimited structures on its surface (genus of structures; as in claims 1, 3 and 9; claim 9 is a product by process claim and directed to the produced product, i.e., claim 9 reads on any -galactosidase C including variants, mutants, homologs and recombinants of undefined and unlimited structures produced by the claimed transformed microorganism) …and methods of use of said transformed microorganisms (as in claims 10-15). 
No information, beyond the characterization of isolated -galactosidase C having the amino acid sequence of SEQ ID NO: 9 and 14 and the corresponding encoding polynucleotides having the polynucleotide sequence of SEQ ID NO: 8 and SEQ ID NO: 13 in Saccharomyces cerevisiae and Lactobacillus plantarum, and methods of use of said transformed microorganisms, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of structures (no structural limitation) for polypeptides of interest with associated function in a genus of cellular context, i.e., any transformed microorganism capable of displaying any -galactosidase C (AglC) including variants, mutants, homologs and recombinants of undefined and unlimited structures on its surface (genus of structures; as in claims 1, 3 and 9; claim 9 is a product by process claim and directed to the produced product, i.e., claim 9 reads on any -galactosidase C including variants, mutants, homologs and recombinants of undefined and unlimited structures produced by the claimed transformed microorganism) …and methods of use of said transformed microorganisms (as in claims 10-15).
The art also teaches, even highly structurally homologous polypeptides do not necessarily share the same function and conversely functionally similar molecules do not necessarily have similar structures. For example proteins having similar structure have different activities; Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
Hence, the recited genera of polypeptides and the encoding polynucleotides are interpreted to have widely variable structures, since minor changes may result in changes affecting function and no additional information correlating structure with function has been provided. “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description.  
	Therefore, given the lack of description of representative species encompassed by the genus of polypeptides, encoding polynucleotides and modifications, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact  Applicants’ are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Applicants’ have traversed the above written-description with the following arguments: (see pages 10-11 of Applicants’ REMARKS dated 10/20/2021). 
 	Applicants’ argue: “…Claim 1 has been amended to recite “wherein the -galactosidase is a-galactosidase C (AgIC), and wherein a host of the microorganism is a yeast or lactic acid bacterium.” The Examples of the specification demonstrates that the display of the “AglC” on the surface of the yeast and lactic acid bacterium allows the saccharification of the a-galactose-containing oligosaccharide (e.g., raffinose, stachyose), i.e., to hydrolyze the a-galactose-containing oligosaccharide to produce sugars containing a smaller number of saccharides, such as sucrose (disaccharide) or galactose (monosaccharide), and/or the fermentation in a culture medium containing the o-galactose-containing oligosaccharide.

	Specifically, the specification discloses that the AglC is preferable and that for example, a-Galactosidase may be derived from microorganisms belonging to the genera Aspergillus,Penicillium, Trichoderma, and Phanerochaete, including Aspergillus oryzae, Aspergillus niger, Aspergillus terreus, Aspergillus tamarii, Penicillium simplicissimum, Trichoderma reesei, and Phanerochaete chrysosporium.’… The higher-order structures of proteins are similar among AglC species from the above microorganisms, in particular AglC proteins from genera Aspergillus. It has been now found that “AglC” has features to have a slightly larger molecular weight’, and be more highly specific for galactose that binds to the non-reducing end of oligosaccharides than other types of -galactosidase…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons and for reasons made of record in the Office-action dated 07/22/2021. Examiner maintains the following position:
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Contrary to applicants’ arguments, claims as written are not limited to -galactosidase C (AglC) obtained from A. oryzae but to a broader genus obtained from any source. Specifically regarding polypeptides having -galactosidase C (AglC) activity, the art teaches the following: Nakai et al., (FEBS Journal, 2010, Vol. 277: 3538-3551),  there are structural and functional variations among -galactosidase C (AglC) obtained from different sources i.e., associated activity, substrate utilization and biochemical characteristics; the reference teaches that there is wide structural and functional variations; applicants’ are directed to the following sections in of Nakai et al., (FEBS Journal, 2010, Vol. 277: 3538-3551): Abstract; Table 1, page 3540; Fig. 1, page 3541; Table 3, page  and entire document.
Similarly, broadest interpretation of claims reads on any transformed microorganism capable of displaying any -galactosidase C (AglC) including variants, mutants, homologs and recombinants of undefined and unlimited structures; while however, producing variants capable of having the associated function/activity i.e., any transformed microorganism capable of displaying any -galactosidase C (AglC) including variants, mutants, homologs and recombinants of undefined and unlimited structures on its surface (genus of structures; as in claims 1, 3 and 9; claim 9 is a product by process claim and directed to the produced product, i.e., claim 9 reads on any -galactosidase C including variants, mutants, homologs and recombinants of undefined and unlimited structures produced by the claimed transformed microorganism) …and methods of use of said transformed microorganisms (as in claims 10-15), requires that one of ordinary skill in the art know or be provided with guidance for the selection of which, of the infinite number of variants, have the activity. Without such guidance, one of ordinary skill would be reduced to the necessity of producing and testing all of the virtually infinite possibilities. For the rejected claims, this would clearly constitute undue experimentation and lack of evidence of possession. 
Examiner acknowledges that well characterized wild-type polypeptides from specific sources with specific structures and having d-galactosidase C (AglC) activity are known and assays to measure the activities are also known. However, claims as written and when given the broadest interpretation encompass a genus of polypeptides/random mutants and variants -galactosidase C (AglC) and there is no structure associated with function with regard to the members of the genus of polypeptides and the specification fails to provide any guidance regarding possession or with regard to the scope and breadth of the claims and to make and or use the invention 1, 3, 5-6 and 8-15. Examiner continues to maintain the position that no information beyond the characterization of isolated -galactosidase C having the amino acid sequence of SEQ ID NO: 9 and 14 and the corresponding encoding polynucleotides having the polynucleotide sequence of SEQ ID NO: 8 and SEQ ID NO: 13 in Saccharomyces cerevisiae and Lactobacillus plantarum, and methods of use of said transformed microorganisms, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides in the claimed method.
It is also well recognized in the art that the primary amino acid sequence determines the secondary and tertiary configuration (protein folding and three-dimensional structure). As interpreted by the examiner and the evidence provided in the body of rejection above, cited references/scientific findings support examiner’s position, for the following reasons; (i) random mutations affect the inter or intra molecular interactions and said interactions determine the folding, 3-D configurations and affect function; and (ii) although there are homologies/sequence identity between known -galactosidase C i.e., conserved motifs, each of the wild-type -galactosidase C has its own specificity with regards to the folding, 3-D configurations and the associated activity and will not tolerate random mutations/truncations/insertions/substitution/deletions. Given this scenario, a skilled artisan needs to be provided with the specific structure associated with the function. The specification does not provide support for the full scope and breadth of the claims, thus examiner continues to hold the position the experimentation left to 
Therefore, applicants' arguments have been considered but are found to be non-persuasive for the following reasons: “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  Examiner would like to reiterate
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 

 “The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”

Furthermore, the MPEP states the following: “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one of skilled in the art to immediately envisage the product claimed from the disclosed species. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). A “laundry list” disclosure of every possible lipase as disclosed in prior art/wild-type polypeptide sequences/commercial sources/protein data bank(s) structures does not constitute a written description of every species in a genus, because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). 

In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of -galactosidase C and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 5-6, 9-12 and 15 are rejected under 35 U.S.C. 103(a) as being Schreuder et al., (Tibtech, 1996, Vol. 14: 115-10) as applied to (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Franklin et al., (US 8,592,188), Wen et al., (Appl. Environ. Microbiol., 2010, Vol. 76(4): 1251-1260),  and Noda et al. (US 9,580,729; prior publication date 02/05/2015). 
Regarding claims 1, 3, 5-6 and 9-10, the disclosure of Schreuder et al., (Tibtech, 1996, Vol. 14: 115-10) disclose yeasts expressing and displaying -galactosidase on its surface, said reference yeast is Saccharomyces cerevisiae and Kluyveromyces lactis and their use in producing fermentation product/fermentation ability (Abstract; col. 1, page 115; Fig. 2, page 116; Fig. 3, page 117; Fig. 4, page 118; Applications in fermentation, col. 2 ,page 118; Table 1, page 119; Outlook, col. 1, page 120; and entire document). 
However, Schreuder et al., is silent regarding wherein said -galactosidase on its surface is -galactosidase C (AglC) (as in claim 1); and said method of producing alcohol is ethanol and a method of saccharifying a material containing oligosaccharide that includes at least one sugar raffinose … and verbascose (as in claims 11-12 and 15). 
Regarding claims 1 and 15, the following reference teaches the structural and functional elements of the instant invention: Franklin et al., (US 8,592,188) teach the structural and functional information regarding -galactosidase C (AglC) obtained from A. niger and transformed microorganisms expressing the reference -galactosidase C (AglC) and advantageously suggest said reference -galactosidase C (AglC) is involved in the utilization of substrates and ability to grow on oligosaccharides comprising at least one sugar such as raffinose, stachyose and melibiose (see Abstract; col. 51-52; and entire document).
1, 11 and 12, analogous art Wen et al., (Appl. Environ. Microbiol., 2010, Vol. 76(4): 1251-1260) provide clear teaching, suggestion and motivation for surface-display format of secretory proteins, especially multiple enzymes involved in the hydrolysis of cellulose material for the production of ethanol in S. cerevisiae; said reference clearly provides evidence that when secretory protein displayed via agglutinin-adhesion receptor results in surface display, said secretory protein is able to form tetramer and biologically active (-glucosidase is well known in the art to form tetramers) as there is no steric hindrance for the formation of biologically active enzyme (see Abstract; Table, page 1252; Fig. 1, page 1253; Fig. 2, page 1255; Fig. 3-Fig. 6,pages 1256-1258; and entire document).     
Similarly, regarding claims 1, 11 and 12, analogous art Noda et al. (US 9,580,729; prior publication date 02/05/2015) discloses yeast strains expressing and displaying on cell surface a multitude of enzymes (one or more enzymes) and able to utilize lignocellulosic biomass, promote saccharification and produce ethanol, said expressed enzymes are esterase, glucosidase, galactosidase (glucosidases and galactosidases are known in the art to form tetramers for biological activity) and pectinase (see Abstract; Fig. 1-6; col. 2, lines 49-62; Examples 1-16; Industrial applicability; claims and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Schreuder et al., and employ the -galactosidase C (AglC) polypeptide of Franklin et al., and utilize the yeast cellular context of Wen et al., and Noda et al., expressing and displaying on cell surface a multitude of enzymes (one or more enzymes including secretory proteins) and able to utilize lignocellulosic Wen et al., and Noda et al.,). The expectation of success is high, because the combined teachings of Schreuder et al., Wen et al., Franklin et al., and Noda et al., teach genetically modified recombinant microbial/host cells comprising recombinant enzymes/proteins/functional elements and the entire pathway for the enhanced production of ethanol and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art Schreuder et al., Wen et al., and Noda et al., i.e., any transformed microorganism capable of displaying any -galactosidase C (AglC) including variants, mutants, homologs and recombinants of undefined and unlimited structures on its surface (genus of structures; claim 9 is a product by process claim and directed to the produced product, i.e., claim 9 reads on any -galactosidase C including variants, mutants, homologs and recombinants of undefined and unlimited structures produced by the claimed transformed microorganism) …and methods of use of said transformed microorganisms, as taught by the instant invention and as claimed in claims 1, 3, 5-6, 9-12 and 15 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1, 3, 5-6, 9-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schreuder et al., (Tibtech, 1996, Vol. 14: 115-10) as applied to (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Franklin et al., (US 8,592,188), Wen et al., (Appl. Environ. Microbiol., 2010, Vol. 76(4): 1251-1260),  and Noda et al. (US 9,580,729; prior publication date 02/05/2015).
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments and said arguments are relevant for the new rejection above necessitated by claim amendments (see pages 13-15 of Applicants’ REMARKS dated 10/20/2021). 
	Applicants’ argue: “… However, Franklin teaches a secreted form of a-galactosidase C17 In other words, Franklin fails to teach or suggest “displaying'18 a -galactosidase on its surface layer” as recited in claim 1. One of ordinary skill in art would understand that a surface anchoring structure is necessary to display a protein on the surface of a microorganism. Therefore, the surface-display form and secreted form of AgIC are structurally different. Furthermore, one of ordinary skill in art would also understand that the surface anchoring structure is not universal in all proteins. Thus, one of ordinary skill in art would not reasonably expect surface anchoring motif from another protein can also display AglC on the surface of a microorganism… As discussed above, one of ordinary skill in art would also understand that the surface anchoring structure to display a protein on the surface of a microorganism is not universal in all proteins. Thus, without explicit teaching, one of ordinary skill in art would not reasonably expect surface anchoring mechanism taught in Noda can be expanded to other types of galactosidases than B-galactosidase. It seems that the Examiner concluded that the surface-displaying method disclosed in Noda can be applied to any proteins other than those specified in Noda based on his
own personal knowledge…” 

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner has provided ample evidence from the newly cited references (necessitated by claim amendments), analogous art (Wen et al., (Appl. Environ. Microbiol., 2010, Vol. 76(4): 1251-1260) provide clear teaching, suggestion and motivation for surface-display format of secretory proteins, especially multiple enzymes involved in the hydrolysis of cellulose material for the production of ethanol in S. cerevisiae; said reference clearly provides evidence that when secretory protein displayed via agglutinin- adhesion receptor results in surface display, said secretory protein is able to form tetramer and biologically active (-glucosidase is well known in the art to form tetramers) as there is no steric hindrance for the formation of biologically active enzyme (see Abstract; Table, page 1252; Fig. 1, page 1253; Fig. 2, page 1255; Fig. 3-Fig. 6,pages 1256-1258; and entire document) including the scientific rationale for modifying the teachings of primary references of Schreuder et al., for details see the body of rejection above. Additionally, there are no specific structures recited in the claims, and thus examiner also takes the position that the claims as written reads on any transformed microorganism capable of displaying any -galactosidase C (AglC) including variants, mutants, homologs and recombinants of undefined and unlimited structures on its surface (genus of structures; as in claims  and  claim 9 is a product by process claim and directed to the produced product, i.e., claim reading any -galactosidase C including variants, mutants, homologs and recombinants of undefined and unlimited structures produced by the claimed transformed microorganism) …and methods of use of said transformed microorganisms. 
1, 3, 5-6, 9-12 and 15  is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied references) by the secondary references (teaching references).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:

(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3 and 8-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over LeBlanc et al., (Genet. Mol., Res., 2004, Vol. 3(3): 432-440) and Scott et al., (US 10,654,902; prior publication 10/20/2016; filed 10/14/2014) and further in view of Franklin et al., (US 8,592,188), Wieczorek A., (Ph.D. Thesis, Concordia Univ., pages 1-170) and de Almada et al., (Trends Food Sci. & Technol., 2016, Vol. 58: 96-114). 
Regarding claims1, 9, 10 and 13-14 LeBlanc et al., (Genet. Mol., Res., 2004, Vol. 3(3): 432-440) disclose engineered lactic acid bacteria expressing and displaying -galactosidase on its surface and the ability for reduction of non-digestible oligosaccharide such as raffinose and stachyose, said reference engineered lactic acid bacteria is Lactococcus lactis and a method of use (Abstract; para 2, page 435; Fig. 2, page 436; Fig. 4, page 437; and entire document). 
Regarding claims 1, 3 and 9-14 Scott et al., (US 10,654,902; prior publication 10/20/2016; filed 10/14/2014) disclose engineered lactic acid bacteria expressing and displaying -galactosidase on its surface and the ability for converting substrates into ethanol said reference engineered lactic acid bacteria is Lactococcus lactis and method of use for the production of ethanol and lactic acid by converting lactose to lactic acid (Abstract; Fig. 1, Fig. 10-11, Fig. 16; col. 1, lines 42-67 to col. 2, lines 1-6; col. 31, lines 53-67 to col. 32, lines 1-62; example 3, col. 49-52; claims; and entire document). 
-galactosidase on its surface is -galactosidase C (AglC) (as in claim 1); said microorganism is an inactivated microorganism (as in claim 8); and said method of producing alcohol is ethanol and a method of saccharifying a material containing oligosaccharide that includes at least one sugar raffinose … and verbascose (as in claim 15). 
Regarding claims 1 and 15, the following reference teaches the structural and functional elements of the instant invention: Franklin et al., (US 8,592,188) teach the structural and functional information regarding -galactosidase C (AglC) obtained from A. niger and transformed microorganisms expressing the reference -galactosidase C (AglC) and advantageously suggest said reference -galactosidase C (AglC) is involved in the utilization of substrates and ability to grow on oligosaccharides comprising at least one sugar such as raffinose, stachyose and melibiose (see Abstract; col. 51-52; and entire document).
Regarding claims1, 9, 10 and 13-14, Wieczorek A., (Ph.D. Thesis, Concordia Univ., pages 1-170) provide clear teaching, suggestion and motivation for surface-display format of secretory proteins, especially multiple enzymes involved in the hydrolysis of cellulose material for the production of lactic acid in Lactococcus lactis; said reference clearly provides evidence that when secretory protein displayed via various cell surface display domains results in surface display, said secretory protein is able to form tetramer and biologically active (-galactosidase is well known in the art to form tetramers) as there is no steric hindrance for the formation of biologically active enzyme (see 
Regarding claim 8, de Almada et al., (Trends Food Sci. & Technol., 2016, Vol. 58: 96-114) teaches methods for inactivating lactic acid bacterium for use in food and technology industry and the associated advantages (see Abstract; Fig. 1, page 99; Table 2, pages 100-102; and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of LeBlanc et al., and Scott et al., and employ the -galactosidase C (AglC) polypeptide of Franklin et al., and adopt the surface display technology of Wieczorek A., and  inactivation methods of de Almada et al., depending on the experimental need, expressing and displaying on cell surface a multitude of enzymes (one or more enzymes) to promote saccharification for the production of ethanol and lactic acid that teach structural and functional elements involved in the enhanced production of ethanol and lactic acid by expanding the substrate utilization to generate a genetically modified recombinant microbial/host cell comprising recombinant proteins involved in the biochemical pathway for the production of ethanol and lactic acid; said genetic modification in said recombinant host cell involving enhancing the activities of enzymes/proteins/functional elements that are involved in the synthesis of precursors/intermediate products and the enhanced production of final product ethanol and lactic acid. Motivation to generate such a modified microorganism derives from the fact that ethanol and lactic acid is a commercial product of importance and useful in the preparation of fine chemicals, agrochemicals, pharmaceuticals, food, oil and plastic industry (LeBlanc et al., Scott et al., and Wieczorek A.,). The expectation of success is Wieczorek A., and de Almada et al., teach genetically modified recombinant microbial/host cells comprising recombinant enzymes/proteins/functional elements and the entire pathway for the enhanced production of ethanol and lactic acid, including methods for inactivation said microorganism and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art of LeBlanc et al., Scott et al., Franklin et al., Wieczorek A., and de Almada et al., i.e., any transformed microorganism capable of displaying any -galactosidase C (AglC) including variants, mutants, homologs and recombinants of undefined and unlimited structures on its surface (genus of structures; claim 9 is a product by process claim and directed to the produced product, i.e., claim 9 reads on any -galactosidase C including variants, mutants, homologs and recombinants of undefined and unlimited structures produced by the claimed transformed microorganism) …and methods of use of said transformed microorganisms, as taught by the instant invention and as claimed in claims 1, 3 and 8-15 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1, 3 and 8-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over LeBlanc et al., (Genet. Mol., Res., 2004, Vol. 3(3): 432-440) and Scott et al., (US 10,654,902; prior publication 10/20/2016; filed 10/14/2014) and further in view Wieczorek A., (Ph.D. Thesis, Concordia Univ., pages 1-170) and de Almada et al., (Trends Food Sci. & Technol., 2016, Vol. 58: 96-114).
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments and said arguments are relevant for the new rejection above necessitated by claim amendments (see pages 19-21 of Applicants’ REMARKS dated 10/20/2021). 
	Applicants’ argue: “…However, Franklin teaches a secreted form of o-galactosidase C.* In other words, Franklin fails to teach or suggest “displaying”29 -galactosidase on its surface layer” as recited in claim 1. One of ordinary skill in art would understand that a surface anchoring structure is necessary to display a protein on the surface of a microorganism. One of ordinary skill in the art would also understand that the same protein would not exist as different form under the same culturing conditions. Therefore, the surface-display form and secreted form of AglC are structurally different…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner has provided ample evidence from the newly cited references (necessitated by claim amendments), analogous art (Wieczorek A., (Ph.D. Thesis, Concordia Univ., pages 1-170) provide clear teaching, suggestion and motivation for surface-display format of secretory proteins, especially multiple enzymes involved in the hydrolysis of cellulose material for the production of lactic acid in Lactococcus lactis; said reference clearly provides evidence that when secretory protein displayed via various cell surface display domains results in surface display, said secretory protein is able to form tetramer and biologically active (-galactosidase is well known in the art to form tetramers) as there is no steric hindrance for the formation of biologically active enzyme (see Abstract; Fig. 2, page 8; Fig. 3, page 3; Fig. 4, page 37; Fig. 5, page 47; and entire document) including the scientific rationale for modifying the teachings of primary references of LeBlanc et al., (Genet. Mol., Res., 2004, Vol. 3(3): 432-440) and Scott et al.,; for details see the 
Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1, 3 and 8-15 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied references) by the secondary references (teaching references).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 1, 3, 5-6 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, for written-description.
Claims 1, 3, 5-6, 9-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schreuder et al., (Tibtech, 1996, Vol. 14: 115-10) as applied to (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in Wen et al., (Appl. Environ. Microbiol., 2010, Vol. 76(4): 1251-1260),  and Noda et al. (US 9,580,729; prior publication date 02/05/2015).
Claims 1, 3 and 8-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over LeBlanc et al., (Genet. Mol., Res., 2004, Vol. 3(3): 432-440) and Scott et al., (US 10,654,902; prior publication 10/20/2016; filed 10/14/2014) and further in view of Franklin et al., (US 8,592,188), Wieczorek A., (Ph.D. Thesis, Concordia Univ., pages 1-170) and de Almada et al., (Trends Food Sci. & Technol., 2016, Vol. 58: 96-114). 
Conclusion
	None of the claims are allowable. Claims 1, 3, 5-6 and 8-15 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652